958 F.2d 371
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alicja DOMALEWSKI, Plaintiff-Appellee, Cross-Appellant,v.BOARDMAN LOCAL SCHOOL DISTRICT BOARD OF EDUCATION,Defendant-Appellant, Cross-Appellee.
Nos. 91-3338, 91-3363.
United States Court of Appeals, Sixth Circuit.
March 24, 1992.

Before RYAN and SUHRHEINRICH, Circuit Judges, and CHURCHILL, Senior District Judge.*
RYAN, Circuit Judge.


1
The Boardman Local School District Board of Education appeals a judgment of the United States District Court for the Northern District of Ohio in favor of plaintiff, Alicja Domalewski, on gender discrimination claims under Title VII, 42 U.S.C. § 2000e-2(a), and state civil rights laws.   Plaintiff cross-appeals from a judgment in favor of defendant on another gender discrimination claim, as well as from the district court's denial of her requests for an immediate promotion and for a contingency enhancement in the awarding of attorneys' fees.


2
The primary issue in this case involves the Board's hiring of a night gym custodian.   The Board refused to hire Ms. Domalewski for the custodian position and has consistently sought to establish that gender is a bona fide occupational qualification for the position.   The Board's argument is that the duties of the position require the custodian to enter the boys' locker room at times when boys were showering or changing clothes and thus could be performed properly only by a male employee.   Alternatively, the Board has argued that it did not discriminate against the plaintiff because of her gender, but simply chose the best qualified applicant.   See Price Waterhouse v. Hopkins, 490 U.S. 228 (1989).


3
We have carefully reviewed the record and the arguments presented by the parties on appeal, as well as the complete and well-reasoned Memorandum Opinion prepared by United States District Judge David Dowd.


4
We fully agree with the analysis employed and the conclusions reached by Judge Dowd, and we are satisfied we cannot improve upon his excellent opinion.


5
Accordingly, the judgment of the district court is AFFIRMED.



*
 The Honorable James P. Churchill, Senior United States District Judge for the Eastern District of Michigan, sitting by designation